DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 32-48 are pending in the instant application.

Specification
The disclosure is objected to because of the following informalities: 
Page 34, Line 33 and Page 35, Line 6 recite "including including." This should be corrected to state "including" .  
Page 40, Lines 32-33 recite “first flexible element 296.” This should likely be corrected to state “flexible element 294” or “first flexible element end 296.” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a coupling part" in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 and 33 recite “the first flexible element.” This is unclear as to if there are multiple flexible elements being referred to. The examiner understands that this is likely meant to reference the “the flexible element” as recited further throughout the claim language. For the sake of clarity, the examiner suggests amending the claims to read “the flexible element.” 
Claims 34-48 are therefore also rejected due to depending upon a rejected base claim. 

Allowable Subject Matter
Claims 32 and 33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  	
Claim 32 would be allowed because the prior art fails to disclose, either singly or in combination, the claimed device of: A wound dressing comprising: a top layer, a first adhesive layer with a proximal surface configured for attachment of the wound dressing to the skin surface of a user, an absorbent core layer, an electrode assembly having an elongated first part and a second part, wherein the first part of the electrode assembly has a length of at least 2 cm and extends outside the absorbent core layer, and the second part of the electrode assembly is arranged between the absorbent core layer and the top layer, the electrode assembly comprising a plurality of electrodes arranged on a distal side of the absorbent core layer, and a monitor interface configured for connecting the wound dressing to a monitor device, the monitor interface comprising a plurality of terminals configured to form electrical connections with respective terminals of the monitor device, wherein the wound dressing comprises a flexible element, the first part of the electrode assembly at least partly forming the first flexible element, the flexible element being bendable and/or twistable between a first flexible element end and a second flexible element end, wherein the monitor interface comprises a coupling part positioned at the first flexible element end.
Claims 33-48 would be allowable because they are dependent on Claim 32. 
The relevant prior art of record is Rovaniemi (U.S. 10,687,984) which discloses a wound dressing (Figures 11A and 11B, 11) comprising a top layer (4), a first adhesive layer (21), an absorbent core layer (20), an electrode assembly (5) arranged between different layers (Col. 12, Lines 16-47), and a display connected to the wound dressing (8). 
Another relevant prior art is Mashin (U.S. 10,568,778) which discloses a wound dressing (230), an electrode assembly (170), a monitor interface (145) to form electrical connections with the monitor device (180), and a coupling part (146).
Another relevant prior art is Shinohara et al. (WO 2013/187336) which discloses a wound dressing (Figure 1) comprising a top layer (462), a first adhesive layer (461), an absorbent core layer (404) and an electrode assembly (401).
Lastly, another prior art that is relevant is Mancini et al. (U.S. 10,478,349) which discloses an absorbent article (Figure 1) comprising a top layer (Col. 3), a first adhesive layer (Col. 4), an absorbent layer (Col. 3), an electrode assembly (1 and 2) arranged between different layers (Col. 3), and a monitor interface forming electrical connections with a monitor device (3). 
However, none of the references disclose all parts of Claim 32, including the flexible element and its’ parts and the coupling part of the monitor interface positioned on said flexible element in combination with the other claimed limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY FLANAGAN whose telephone number is (571)272-6147. The examiner can normally be reached M-F 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CASEY FLANAGAN/Examiner, Art Unit 3781                                                                                                                                                                                                        



/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781